WOODLEY, Commissioner.
The conviction is for possession of marijuana, a narcotic drug, with punishment assessed at 5 years in the penitentiary.
A search made under a warrant obtained for the purpose of searching appellant’s home for marijuana, resulted in the finding of a substance in appellant’s purse which the officer believed to be marijuana. She was arrested as authorized by the warrant and taken to the police station where a search of her person resulted in the finding of ten marijuana cigarettes fastened under her blouse with adhesive tape.
Appellant did not testify and offered no testimony in her behalf.
The evidence appears to have been lawfully obtained and sustains the conviction. No other question is raised on the appeal.
The judgment is affirmed.
Opinion approved by the Court.